OPINION
{¶ 1} Eddie Watts appeals from his conviction of theft in Greene County Common Pleas Court pursuant to his no contest plea. Watts was sentenced to a term of five years community control and a $250.00 fine. Appellate counsel has notified us he can find no arguable merit to this appeal. Watts was notified of his counsel's actions and he has not filed a brief in aid of this appeal.
 {¶ 2} We have carefully reviewed the record and find that Watts' plea was knowingly and voluntarily entered. The sentence imposed was appropriate. We find no arguable merit to this appeal. The judgment of the trial court is affirmed.
Brogan, J. and Fain, J., concur.